
	
		II
		112th CONGRESS
		1st Session
		S. 1700
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Ms. Klobuchar (for
			 herself, Mr. Burr, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to device review determinations and conflicts of interest, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Device Regulatory
			 Improvement Act.
		2.Clarification of
			 least burdensome
			(a)Premarket
			 approvalSection 513(a)(3)(D) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360c(a)(3)(D)) is amended—
				(1)by redesignating
			 clause (iii) as clause (iv); and
				(2)by inserting
			 after clause (ii) the following:
					
						(iii)In carrying out clause (ii), the
				Secretary—
							(I)shall not request information
				unrelated or irrelevant to a demonstration of reasonable assurance of device
				safety and effectiveness;
							(II)shall consider alternative approaches
				to evaluating device safety and effectiveness in order to reduce the time,
				effort, and cost of reaching proper resolution of the issue;
							(III)shall use all reasonable mechanisms
				to lessen review times and render regulatory decisions;
							(IV)shall determine whether pre-clinical
				data, such as well-designed bench and animal testing, can meet the statutory
				threshold for approval; and
							(V)if clinical data are needed, shall
				utilize, whenever practicable, alternatives to randomized, controlled clinical
				trials, such as the use of surrogate
				endpoints.
							.
				(b)Substantial
			 equivalence determinationSection 513(i)(1)(D) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360c(i)(1)(D)) is amended—
				(1)by striking
			 (D) Whenever and inserting (D)(i) Whenever;
			 and
				(2)by adding at the
			 end the following:
					
						(ii)In carrying out clause (i), the
				Secretary—
							(I)shall focus on whether the device has
				the same intended use as the predicate device and is as safe and effective as a
				legally marketed device;
							(II)shall not request or accept
				information unrelated or irrelevant to the substantial equivalence
				evaluation;
							(III)shall review the labeling of the
				device to assess the intended use of the device, and shall not evaluate issues
				that do not present a major impact on the intended use as set forth in the
				labeling;
							(IV)shall consider alternative approaches
				to evaluating substantial equivalence in order to reduce the time, effort, and
				cost of reaching proper resolution of the issue; and
							(V)shall use all reasonable mechanisms to
				lessen review times and render regulatory
				decisions.
							.
				3.Conflicts of
			 interestSection 712 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379d–1) is amended to read as
			 follows:
			
				712.Conflicts of
				interestExcept as otherwise
				provided in this Act, each advisory committee under the Federal Advisory
				Committee Act that provides advice or recommendations to the Secretary
				regarding activities of the Food and Drug Administration is subject to the
				provisions in such Act and the members of each such committee are subject to
				the provisions regarding Federal employees and special Government employees, as
				applicable, in title I of the Ethics in Government Act of 1978 and section 208
				of title 18, United States
				Code.
				.
		4.Management and
			 innovation review
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services (referred to in this
			 section as the Secretary) shall enter into a contract with an
			 eligible entity to carry out the activities described in subsection (c).
			(b)Eligible
			 entityTo be eligible to enter into a contract with the Secretary
			 under subsection (a), an entity shall—
				(1)be an entity with
			 experience in evaluating the management and operating structure of large
			 organizations; and
				(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
				(c)ActivitiesThe
			 entity with which the Secretary enters into the contract under subsection (a)
			 shall, pursuant to such contract, conduct an extensive review of the management
			 and regulatory processes at the Center for Devices and Radiological Health of
			 the Food and Drug Administration to ensure any actions carried out by such
			 Center take into consideration the potential impacts on innovation with respect
			 to medical devices and other products regulated by such Center.
			(d)ReportNot
			 later than 1 year after the date that the Secretary enters into the contract
			 with the eligible entity under subsection (a), such entity shall submit to
			 Congress and the Secretary a report that describes the findings and
			 recommendations of such entity based on the review conducted under subsection
			 (c).
			(e)FundingTo
			 carry out this section, the Secretary shall use funds otherwise available for
			 the operation of the Office of the Secretary.
			
